McCARTY, J.
It appears from the record that plaintiff John Peter Johnson and Emma Hanson, defendant, were father and daughter; that they were foreigners (Scandinavians) ; that Johnson came to this country in 1866, and his daughter, Emma Hanson, in 1875, and both lived in Salt Late county, Utah, until the death of the former, which occurred since the trial of this case; that Emma Hanson, after she came to this country, with the exception of a few years,, lived with her parents up to the time of the death of her mother in 1891; that for the two years next preceding her mother’s death she lived with, assisted, and attended to her mother, who was sick and unable to care for herself, and who during the last six months of her illness was paralyzed, and was cared for at Emma’s home. Johnson had eleven children, but all had left him long before the death of his wife, except Emma, who remained with and took care of him until July 17, 1900, when he was taken away and removed to the home of one of his other children. Johnson at the time of the death of his wife was seventy-three years, of age, and prior thereto had been strong and healthy, and in every respect able and competent to attend to' and manage-his own business affairs. On the 19th day of June, 1892,. Johnson executed and delivered to Emma a deed of conveyance to the five acres of land described in the plaintiff’s first cause of action. The consideration expressed in the deed was $50, which was paid by Emma to her father at the time the-deed was signed. The instrument was recorded within six months after it was executed and delivered. On April 20, 1895, Johnson deeded to Emma the ten acres of land described in his second cause of action, Emma at the time agreeing to pay $300, after her father’s death, to some old lady who had advanced or loaned some money to members of Johnson’s-family with which to pay their transportation from the old country to this; -and it was further understood that Emma should keep, care for, and furnish her father a home during *485th§ remainder of Ms life, and at bis death to piay $200 to. defray Ms funeral expenses. Soon, after 'the death of John- . son’s wife there appeared to be a change in his condition,, mentally and physically \ that is, he appeared to gradually grow, weaker in body and mind — caused no doubt, to some extent, by the loss of Ms wife, but mainly due to senile debility. During the year 1896 he had a severe spell of sickness., and from that time on he rapidly grew weaker and more feeble.. The last few'years he lived with Emma he was confined to his bed, and was unable to care for himself or to be left alone,. and Emma gave him constant care and attention. When she. was called away from.home she would get some one to remain with her father and wait on him until. she ‘ returned. The old gentleman appeared to have implicit confidence in his daughter, and, as a natural sequence, she had great influence over him; but the record shows it was an influence that was acquired by love and affection, and not by unfair means. Seven months after the plaintiff was taken from the care of his daughter, he .filed his complaint in equity, containing two-causes of action. The first cause of action is to have the deed • to the five acres cancelled and set aside, and the second is to have the deed to the -ten acres cancelled and declared void. The five acres of land was valued at $750, and the ten acres at $2,000. In both causes of action the court, in substance,, found that at the time of the execution and delivery of the. deeds in question the plaintiff was weak in body and mind, was able to read and write but little of the English language, and was unable to understand the same but imperfectly, by reason of which facts he was incapacitated from properly attending to business of importance; that the defendant, well knowing plaintiff’s said condition, and fraudulently taking advantage of plaintiff’s infirmity, as aforesaid, and by false ‘and fraudulent representations and undue influence, procured plaintiff to sign warranty deeds for the land in question; that the deeds, and business transacted concerning them, were in *486tbe English language, and that the purport and meaning of said deeds were not fully understood by the plaintiff; that the defendant then and there represented to plaintiff that the paper which he signed was not to be effective until after plaintiff’s death and promised that she would not use the same against him during his lifetime, and that said property should be his as long as he should live; and that plaintiff believed such statements at the time, and relied upon the same. The court, in substance, further found that defendant repre sented to plaintiff that she had received a revelation and spiritual manifestation, and had been visited by the spirit of plaintiff’s wife, and that such spirit had requested defendant to say to plaintiff that it was the wish of said spirit that plaintiff should convey said land to the defendant; that plaintiff relied upon such statements and representations* and was obedient to the desires and wishes of defendant; that said representations were false and fraudulent. The court also found that the consideration paid was wholly inadequate and disproportionate to the value of said property. A decree was entered directing that the deeds be cancelled and set aside. Defendant, within the time allowed by law, moved the court for a new trial on the ground of newly discovered evidence, which consisted of a lease from defendant to plaintiff of the ten-acre tract of land. The lease was executed .and deliveredl to plaintiff at the time the ten acres of land in question was deeded to defendant. It appears from defendant’s affidavit filed in support of the motion for a new trial that she can.' not read the English language, and that, at the time the business was transacted between herself and the plaintiff, the content® of the papers were explained to her by the notary public who drew them., but that she did not understand that the agreement respecting the lease was written out; that the lease was mislaid, and at the time of the trial defendant did not know of its existence; and that subsequent to the trial of the case the lease was accidentally found. The affidavit and that *487of her 'attorney show excusable neglect in not producing the lease at the trial, as neither of them.' knew of its existence. The motion was overruled. Defendant appeals.
We do not think the court erred in overruling the motion for a new trial. While the lease would completely overcome and wipe out any inference that might be drawn from 1 the evidence of fraud or deceit on the part of the defendant in representing that the paper which plaintiff signed was not to be effective until after his death, and that the property (the ten acres) would be his as long as he should live, as its provisions expressly provided that plaintiff should have the use and benefit of this land during his lifetime, yet it does not overcome or explain away the evidence showing failure or inadequacy of consideration for the ten acres of land.
There are three questions involved in this case, upon which it must be determined: Eirst, was plaintiff’s mental condition, at the time the deeds were signed, such as to legally incapacitate him from contracting? Second, did the defendant at the time exercise over him any undue influence, that induced and caused him to execute the deeds, or either of them ? And, third, was the consideration sufficient to uphold the transactions, or either of them?
The record shows that plaintiff and his wife had talked over the matter of deeding the five acres of land to defendant as a recognition and reward for the kind care and service she had rendered -them, and in particular for the devotion and attention she had shown her aged and helpless mother during the latter’s protracted illness, and decided to give her this land. Plaintiff, after the death of his wife, informed one of his sons that she (his wife) had spoken to him .about giving Emma a piece of land to build on. He also stated to a neighbor after the death of his wife that he intended to give this piece of land to Emma. Plaintiff assisted in measuring the ground, and on the day and prior to the time the *488deed was signed be stated to the party wbo assisted in, measuring the land, and wbo signed the deed as a witness, that be was going to deed the land (five acres) to Emma, because she bad been good to bim and attended to ber mother when sbe was side, and that it was the “mother’s impression to him that be should deed the five acres to Emma.” The deed was read to plaintiff before be signed it. The party who signed the deed as a witness was called, and testified that be bad known the plaintiff for thirty years, and prior to the execution of the deed had frequently met and conversed with him at meetings (church) on different subjects, and formed an impression that plaintiff was mentally sound at the time be signed the deed; that “be had common sense.” About this time he disposed of another piece of land to a man by the name of Christensen, who was called as a witness, and wbo testified that plaintiff “seemed to be in perfect condition, so far as bis mind was concerned.” In 1893, some eighteen months after the execution of the deed to the five acres, plaintiff sold nine acres of land to a man by the name of Lindall, and in this deal be proved himself competent in every respect to transact his own business. He was three weeks making the sale, and compelled the buyer to pay bis (plaintiff’s) price for the land. The purchaser was called as a witness, and testified that the- impression he formed of plaintiff’s mental condition was “that be was sound as any man could be in bis mind.” He “couldn’t find anything wrong with him.” Several other disinterested witnesses, whose acquaintance and social intercourse with plaintiff were such as to enable them to know and understand something about the state of his mind, testified that he impressed them as being mentally sound.
The evidence introduced to show that plaintiff was mentally unbalanced at the time he made the deeds, stripped of its verbiage, only tends to show that after the death of his wife he appeared to grow weaker in body and mind; that his mem*489ory appeared to be affected; that he would sometimes divert water onto his laud out of Ms turn; that at times he was absent-miuded, and in business matters he seemed to be forgetful. On one occasion he purchased a lot of things at an auction sale for which he had no use whatever, and on another occasion he went into the country and bought up a lot of eggs for one of Ms sons, and paid exorbitant prices therefor. These changes in his demeanor, conduct and actions were not observable to any great extent until long after the deed to the five acres was executed. The evidence is very meager, indeed, that tends to support the contention that there'was a perceptible change in Ms actions and method of doing business, showing mental weakness on Ms part, before tMs transaction was entered into. And even if the evidence had shown that his mind at the time was growing weaker, it would not be 2 decisive of this case. For the rule is'well settled that it. does not follow that because the mind of a party is weakened by trouble and old age, and his judgment thereby impaired, he is mentally incapacitated from executing a deed. Chadd v. Moser, 25 Utah 369, 71 Pac. 870; Pine v. Aldrich, 14 N. Y. Supp. 538. The test is, has .the party at the time sufficient reason and mental capacity to 3 understand the nature of the contract he is entering into, and to realize and appreciate the probable results of the transaction ? If so, he will be bound by his acts, and equity, in the absence of fraud and mistake, will not relieve him from his bargain, however unreasonable, in the judgment, of others, it may appear to be. 1 Jones, Law of Real Prop, in Conv., secs. 48, 49. In Delaplain v. Grubb, 44 W. Va. 612, 30 S. E. 201, 67 Am. St. Rep. 788, the court said: “Old men, especially when troubled, are very forgetful — very absent-minded; but that does not show that when they come down to the actual act of making a transfer, and have that subject specially and definitely upon the mind, they are incapable of that act. .... The time of the execution of the *490deed is the material or critical point of time to be considered upon tb-e inquiry as to the grantor’s capacity. . . . Even if his mind were weak and debilitated, compared to what it had been, his demeanor on occasions eccentric, and even if he had not capacity to transact general business, yet if he understood, as he clearly did, the nature of that particular act — recollected* the property he was disposing of, and the person to whom he was giving it, and how he desired to dispose of it — that is enough to make his act valid.” Applying the foregoing principles to the facts in this case, the conclusion 4 is irresistible that plaintiff was competent to legally dispose of his property at the time he executed the deed to the five acres.
We think the record wholly fails to show that defendant exercised any undue influence over the plaintiff at the time of, or prior to, the execution of the deed to the five 5 acres. There is some evidence in the record that she (the defendant) had stated to- some of her neighbors that she had received a revelation from her mother, and that it was her mother’s wish that plaintiff deed the land in question to her, and that she had communicated these alleged spiritual manifestations to her father. Plaintiff’s deposition was taken in his own behalf, and read in evidence-. He testified that, before the deed was made, Emma had spoken to- Mm two or three times about having a revelation from her mother, but he does not state that he was influenced or induced to make the deed because of the alleged revelation. On the contrary, he repeatedly reiterated that he deeded the land to her because it was the wish of his wife, before her death, that Emma should have it, and because she had been kind to them, and had taken care of her mother during the latter’-s sickness. We do not think the finding that defendant used or exercised undue influence over plaintiff at the time the deed to- the five acres was executed is supported by the evidence. It is a *491well-establisbed rule of law that when a parent, who is 6 legally competent to contract, makes a gift to Ms child in consideration ^of love and affection, it will be upheld. The conduct of Emma Hanson toward her aged parents was such as would naturally tend to inspire their love and gratitude, as it was clearly shown that she, for two years, with but little, if any, aid from any of her brothers or sisters, or other relations, constantly cared for and waited upon her invalid and helpless mother, and after her mother’s death continued to care for, comfort, and administer to the wants of her old father in his bereavement. And the record affirma- . tively shows that in pursuance of the-high and commendable devotion thus shown, and services rendered, and in pursuance of the mother’s wish, made known to' plaintiff, before her death, as shown by his own testimony, plaintiff conveyed to defendant the five acres of land in question. Under these circumstances we think the consideration was not only meritorious, but valuable, and in every respect adequate. 1 Jones, Law Real Prop. in Conv., 274; Brinton v. Van Cott, 8 Utah 480, 33 Pac. 218. In the case of McCall v. McCall, 135 U. S. 167, 10 Sup. Ct. 705, 34 L. Ed. 84, Mr. Justice Brewer, speaking for the court, said: “Eight or wrong, it would be expected that a parent will favor a child who stands by him, and give to him, rather than the others, his property. To defeat a conveyance under these circumstances, something more than the natural influence springing from such relations must be shown — imposition, fraud, importumty, duress, or something of that nature, must appear.” Again: “It would be á great reproach to the law, if, in its jealous watchfulness over the freedom of testamentary disposition, it should deprive age and infirmity of the kindly ministrations of affection, or of the power of rewarding those who bestow them.”
It is contended by respondent that the only consideration for the conveyance that can be considered is that expressed *492in the instrument itself. We do not understand this to 7 be the law. The rule is that in cases such as 'the one under consideration,. where the rights of creditors are not involved, the entire consideration may be shown. Devlin on Deeds (1 Ed.), sec. 822; 1 Jones, Real Prop, in Conv., sec. 295; Rankin’s Adm’rs v. Wallace (Ky.), 14 S. W. 79; Barbee v. Barbee (N. C.), 13 S. E. 215.
The facts and circumstances leading up to and surrounding the execution and delivery of the deed to the five acres are different from those under which the transfer of the 8 ten acres was made. The evidence shows that, after defendant received the deed to the five acres of land, she had the use and benefit of the ten acres, upon which’ there was a dwelling house; and there is evidence in the record tending to.jhow that she received from plaintiff and collected money belonging to him amounting to $1,400, in the aggregate, and for which she has made no accounting. The means thus received, if they were received by her, would, no doubt, amply pay her for the care and attention she bestowed upon her father subsequent to the making of the first deed. In view of this evidence, and the fact that no part of the consideration expressed in the deed has been paid, we do not think the finding of the trial court that there was a failure of consideration ought to be disturbed, but that the judgment, in so far as it is based on the second cause of action, should be affirmed.
We are of the opinion, and so hold, that the decree should be modified so as to give defendant the five acres of land described in the first cause of action. The cause is therefore remanded to the trial court, with directions to modify the judgment in accordance with the views herein expressed. Each party to pay their respective costs on'this appeal.
BASKIN, C. J., concurs.